Citation Nr: 1619937	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 19, 2003, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2010 Decision Review Officer's (DRO) decision, by the Los Angeles, California, Regional Office (RO), which granted entitlement to a TDIU, effective March 19, 2003.  He perfected a timely appeal to that decision.  

On October 21, 2015, the Veteran appeared at the Los Angeles RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Following the hearing, the record was left open for 60 days to afford the Veteran and his representative the opportunity to submit medical evidence in support of his claim; no such evidence was submitted.  

In a May 2016 correspondence, the Veteran's representative made a motion to advance the case on the docket based on the Veteran's age.  However, 38 C.F.R. § 20.900(c)(1) provides that a case may be advanced on the docket due to age if the claimant is 75 years or more of age.  Because the Veteran was born in March 1942, he does not meet this requirement.  No other cause for advancement on the docket was asserted, i.e., serious illness for financial hardship.  In the absence of sufficient cause, the Veteran's motion is denied and will remain in its current docket number order.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for post-traumatic stress disorder (PTSD) was received by the RO on March 19, 2003.  

2.  Prior to March 19, 2003, the Veteran was only service-connected for limitation of motion of the cervical spine and residuals of a nasal fracture.
3.  The Veteran was not precluded from substantially gainful employment solely due to his service-connected disabilities prior to March 19, 2003.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 2003 for a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.341, 3.400, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Veteran testified at his October 2015 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  At the hearing, the undersigned held the record open for an additional amount of time to allow the Veteran an opportunity to obtain the records related to his SSA claim and submit them to VA.  The Veteran subsequently submitted to VA a letter from SSA dated in November 2015 that noted that SSA had no medical records for the Veteran and that previous records had been destroyed.  Similarly, the Veteran has stated on multiple occasions that he received medical treatment from Kaiser Permanente.  The Veteran submitted a letter from an individual employed by Kaiser Permanente which indicated that after a thorough search of their files, they could find no medical records prior to the year 2007 for the Veteran.  Therefore, the Board finds that VA's duty to assist has been fulfilled as it appears that additional requests for these records would be futile in light of the responses that the records were destroyed.   

II.  Factual background.

By a rating action in June 1970, the RO granted service connection for residuals, nasal fracture and spasticity of the cervical spine and neck muscles, both evaluated as 0 percent rating, effective September 9, 1969.  By letter dated July 13, 1970, the Veteran was notified of the decision and of his appellate and procedural rights.  He did not appeal that decision within one year of the notice thereof.  

By a rating action in February 1997, the RO denied the claims for service connection for a low back disorder, and a compensable rating for limitation of motion of the cervical spine.  The RO also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Veteran was notified of that decision by letter dated February 27, 1997.  

In a statement in support of claim (VA Form 21-4138), dated March 19, 2003, the Veteran indicated that he was seeking to establish a claim for service connection for post-traumatic stress disorder (PTSD).  

By a rating action in June 2003, the RO granted service connection for PTSD, evaluated as 0 percent disabling, effective March 19, 2003.  That rating action also increased the rating for limitation of motion of the cervical spine from 0 percent to 10 percent, effective March 19, 2003.  

Of record is a medical statement from Dr. B. L. W., a VA psychiatrist, dated in January 2004, indicating that the Veteran had been a patient in the PTSD outpatient service team clinic since December 4, 2002.  The examiner also noted that the Veteran had not been employed since 1999 and his prognosis for returning to full employment was not good.  The examiner stated that the Veteran was diagnosed with PTSD, with a current GAF score of 45.  

Subsequently, in a February 2005 rating decision, the RO increased the evaluation for PTSD from 0 percent to 70 percent, effective March 19, 2005.  

An application for increased compensation based on individual unemployability (VA Form 21-8940) was received in April 2005.  By a rating action in June 2005, the RO denied the Veteran's claim for a TDIU.  In a December 2005 rating decision, the RO confirmed its previous denial of the claim for a TDIU.  A notice of disagreement with that determination was received in January 2006.  A statement of the case was issued in February 2007 and a substantive appeal was received in February 2007.  

Of record is a medical statement from Dr. L.  Kleirman, dated in June 2008, wherein he stated that it was his belief that the Veteran was unemployable due to mental health, physical and age-related problems.  

Received in October 2009 was another medical statement from Dr. B. L. W., a VA psychiatrist, stating that it was his clinical opinion that the Veteran's prognosis was poor and was unlikely that there would be a significant improvement.  Dr. W. also stated that the members of the clinic opined that the Veteran was totally and irreversibly impaired both socially and occupationally; he stated that the Veteran was considered unemployable, and that the condition was directly related to his combat related PTSD symptoms.  

At his personal hearing in October 2015, the Veteran maintained that he became unemployable in 1999.  He explained that he was a truck driver and he had to retire because he could not pass the physical required to keep his license.  The Veteran indicated that the reason that he could not pass the physical was his high blood pressure and his PTSD.  The Veteran reported that he had difficulty getting along with his co-workers and supervisors; he felt that people were picking on him and it was always a problem.  The Veteran also reported that he had problems with headaches, sleepiness, and he would break out in sweats.  The Veteran related that his company initially sent him to a doctor who discovered that he had high blood pressure; and, when he started going to the doctors and started talking, they also realized that he had PTSD.  The Veteran testified that he initially started going to Kaiser Hospital for treatment of his high blood pressure; he then started going to VA around 2003.   The Veteran indicated that he worked for the trucking company about 6 years.  Prior to that he worked with a company that made bombs; he was making pretty good money, but he had to quit because it sounded like machine guns were going off.  

III.  Legal Analysis.

The Veteran argues that he is entitled to an effective date prior to March 19, 2003 for a TDIU.  It has been argued that the correct effective date is 1999, as this is when the Veteran stopped working due to his disabilities.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b) (2).  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (2) (West 2014); 38 C.F.R. § 3.400(o) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b) (1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

After careful review of the evidentiary record, the Board finds that the claim must be denied.  

The record does not reflect, nor does the Veteran contend, that he filed a claim that could be construed as a claim for a TDIU prior to March 19, 2003, the current effective date of his award of a TDIU.  Moreover, the record also does not reflect that the Veteran met the schedular criteria for a TDIU prior to March 19, 2003.  

Even assuming for the sake of argument only that the Veteran had an application for a TDIU filed at some point prior to March 19, 2003, the evidence would not warrant a referral to the Director, Compensation Service, for extra-schedular consideration.  This is because, prior to March 19, 2003, the Veteran's service-connected disabilities included only the residuals of a nasal fracture and limitation of motion of the cervical spine, and the Veteran has never contended (nor has the record shown) that the residuals of a nasal fracture and/or the limitation of motion of the cervical spine in any way preclude substantially gainful employment.  Rather, the Veteran has consistently maintained, and the medical evidence of record reflects, that the Veteran's PTSD and his non-service-connected hypertension preclude substantially gainful employment.  As noted above, the Veteran was not service connected for PTSD until March 19, 2003.  Thus, entitlement to a TDIU, based on his PTSD precluding substantially gainful employment, cannot be established prior to the date of the award of service connection for PTSD.

Therefore, the effective date of March 19, 2003 for the award of a TDIU is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(b) (2); Ross v. Peake, 21 Vet. App. 528, 534 (2008) (holding that the effective date for TDIU cannot be earlier than the date of claim for the service-connected disability that established entitlement to TDIU).  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an effective date earlier than March 19, 2003, for the award of a total disability rating based on individual unemployability (TDIU), is denied.  


____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


